DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 18 and 19 are objected to for reciting “wherein said renal condition is…” which appears to refer to the “renal associated condition” in claim 17. Claims 18 and 19 are objected to because explicit antecedent basis is not provided for “said renal associated condition”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hangeland et al (U.S. Pub. 2005/0245535 A1, hereinafter “Hangeland”).
Regarding claim 1, Hangeland discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see para [0170] disclosing that the present invention is useful to treat nephrotoxicity related to contrast agents), said method comprising: 
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject. Specifically, Hangeland 
Hangeland also discloses that the compound can be combined with other pro parasympathetic agents such as metoprolol or an ACE inhibitor (see para [0187], both of which Applicant also recognizes to be a “pro parasympathetic agents” in para [0051] of the published application).
Regarding claim 2, Hangeland discloses that the modulating comprises administering an effective amount of pharmacological agent to the subject (see para [0178] disclosing treatment of disorders, comprising the step of administering to a subject in need the disclosed compounds in an amount effective for treatment of the disorder; the compounds including a calcium channel blocker as well as the pharmacological agents disclosed in para [0187]).
Regarding claim 3, Hangeland discloses that the pharmacological agent is an autonomic nervous system modulator, e.g., a calcium channel blocker, which Applicant recognizes to be an autonomic nervous system modulator (see para [0055] of the published specification disclosing that “specific anti-adrenergic autonomic nervous system modulators that may be employed in the practice of the subject invention include… calcium channel blockers”).
Regarding claim 4, Hangeland discloses that the method comprises increasing parasympathetic activity (such as by the administration of a calcium channel blocker, 
Regarding claim 5, as discussed above Hangeland discloses the administration of a calcium channel blocker and an ACE inhibitor, the latter being a class of drugs that was recognized at the time of the invention to reduce sympathetic activity (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999). Further, a skilled artisan would have known at the time of the invention that calcium channel blockers reduce sympathetic activity by blocking arterial cellular uptake of calcium to cause vasodilation. Further, Applicant recognizes calcium channel blockers to be an anti-adrenergic autonomic nervous system modulator (see para [0055 of the published application), which would have been known to a skilled artisan to inhibit stimulation of nervous system adrenergic receptors to decrease sympathetic stimulation.
Regarding claim 6, as discussed above Hangeland discloses the administration of a calcium channel blocker (which is recognized by Applicant to be a “pro sympathetic agent (see published application at para [0051]) that can be combined with an ACE inhibitor (as discussed above, ACE inhibitors reduce sympathetic activity), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity.  Further, it is noted that calcium channel blockers have both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (as discussed above).
.

Claims 1 and 7-9, 11, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levin (U.S. Pat. 7,162,303 B2, hereinafter “Levin”).
Regarding claims 1 and 7, Levin discloses method of treating a renal associated condition (such as renal failure; see Abstract) in a subject, said method comprising: 
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject. Specifically, Levin discloses that the modulation is accomplished by partially blocking the renal nerve with electrostimulation (i.e., applying electrical energy from an electrical energy applying device 306; see Fig. 3) into the renal vein 304 (see Fig. 3). See col. 7, line 65-67 disclosing that the electrostimulation described in Levin reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease. This is understood to be a teaching of increasing the parasympathetic/sympathetic activity ratio by lowering sympathetic activity relative to sympathetic activity. 
Regarding claim 8, the application of electrical energy disclosed in Levin is understood to comprise electrically increase activity in one portion of the autonomic nervous system, i.e., electrical stimulation of the renal nerve discussed above.

Regarding claim 11, Levin discloses that the method comprises decreasing sympathetic activity, i.e., the modulation is accomplished by partially blocking the renal nerve with electrostimulation (i.e., applying electrical energy from an electrical energy applying device 306; see Fig. 3) into the renal vein 304 (see Fig. 3). See col. 7, line 65-67 disclosing that the electrostimulation described in Levin reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease.
Regarding claims 17 and 18, Levin discloses that the renal associated condition comprises a condition such as acute renal failure (see col. 10, lines 5-6 disclosing the use of temporary electrostimulation leads to support a patient during an acute stage of renal disease), chronic renal failure (see col. 10, lines 3-5 disclosing the use of long-term leads implanted to threat the chronic renal condition), or cardiorenal syndrome (the term “cardiorenal syndrome” is an umbrella term defining a disorder whereby acute or chronic dysfunction of the kidneys may induce acute or chronic dysfunction of the heart, or vice-versa (see Ronco et al, “Cardio-renal syndromes: report from the consensus conference of the Acute Dialysis Quality Initiative”, 2010); in this case, Levin discloses in col. 8, line 55 to col. 9, line 5 the various mechanisms characterizing the effect of dysfunction of the heart on the kidney or vice versa, and further discloses in col. 9, line 5-10 that it is desirable to reduce the efferent sympathetic stimulation of the kidney in heart failure patients; see also col. 11, lines 33-36 describing the method to regulate .

Claims 1, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Elkins et al (U.S. Pub. 2005/0245882 A1, hereinafter “Elkins”).
Regarding claim 1, Elkins discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see paras [0076], [0241]) said method comprising
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject. 
Specifically, Elkins discloses the administration of a calcium channel blocker compound (see paras [0011], [0060],  and [0247]), which Applicant recognizes to be a “pro parasympathetic agent” (see para [0051] of the published application). As best understood, a “pro parasympathetic agent” would increase the parasympathetic/sympathetic activity ratio in the subject by increasing parasympathetic activity relative to sympathetic activity. 
Regarding claims 17, 19 and 20, Elkins discloses that the renal condition to be treated is iodine-based contrast-induced nephropathy (para [0240)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hangeland et al (U.S. Pub. 2005/0245535 A1) in view of Rezai (U.S. Pub. 2002/0116030 A1, hereinafter “Rezai”).

Rezai discloses a method of treating a renal associated condition in a subject, and modulating at least one portion of the autonomic nervous system in said subject by applying electrical energy from an electrical energy device to at least one portion of the autonomic nervous system (see para [0005] disclosing placing an electrode in communication with a ganglion along the sympathetic nerve chain and applying an electric signal to the electrode to stimulate the ganglion until the physiological disorder has been treated; the physiological disorder to be treated is disclosed in para [0009] to include a  renal condition such as renal disease).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Hangeland so that the modulating includes applying electrical energy from the electrical energy applying device of Rezai, based on the teaching in Rezai that electrical stimulation would be expected to have an additive or synergistic effect when combined with medications, such as beta-blockers, that have an antisympathetic effect (see Rezai at para [0045]).
Regarding claims 10 and 14, Hangeland discloses that the method comprises increasing parasympathetic activity (such as by the administration of a calcium channel blocker, which Applicant recognizes to be a “pro parasympathetic agent” in para [0051] of the published application; additionally, as discussed above other “pro 
Regarding claims 11 and 15, as discussed above Hangeland discloses the administration of a calcium channel blocker and an ACE inhibitor, the latter being a class of drugs that was recognized at the time of the invention to reduce sympathetic activity (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999). Further, a skilled artisan would have known at the time of the invention that calcium channel blockers reduce sympathetic activity by blocking arterial cellular uptake of calcium to cause vasodilation. Further, Applicant recognizes calcium channel blockers to be an anti-adrenergic autonomic nervous system modulator (see para [0055 of the published application), which would have been known to a skilled artisan to inhibit stimulation of nervous system adrenergic receptors to decrease sympathetic stimulation.
Regarding claims 12, 15 and 16, as discussed above Hangeland discloses the administration of a calcium channel blocker (which is recognized by Applicant to be a “pro sympathetic agent (see published application at para [0051]) that can be combined with an ACE inhibitor (as discussed above, ACE inhibitors reduce sympathetic activity), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity.  Further, it is noted that calcium channel blockers have both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (as discussed above).
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hangeland et al (U.S. Pub. 2005/0245535 A1) in view of Elkins et al (U.S. Pub. 2005/0245882 A1, hereinafter “Elkins”).
Regarding claim 20, it is noted that Hangeland does not disclose that the renal associate condition is iodine-based contrast nephropathy.
Elkins discloses a method of preventing contrast-induced nephropathy (paras [0076], [0241]) in a subject, said method comprising
modulating at least one portion of the autonomic nervous system in said subject by selectively administering a pharmacological agent to the kidney by intrarenal infusion (e.g., calcium channel blockers; paras [0011], [0060] and [0247]), in a manner effective to prevent iodine-based contrast-induced nephropathy (para [0240)).
A skilled artisan would have found it obvious at the time of the invention to modify the method to prevent iodine-based contrast-induced nephropathy, since nephropathy from iodine-based contrast was common and a skilled artisan would have sought to use the method of Elkins with a reasonable expectation of success in treating the common disorder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/04/2022